                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-00312-GCM
 WEST INVESTMENT FOREIGN
 SHARES, LLC,
 FIDUS INVESTMENT
 CORPORATION,

                 Plaintiffs/Counterclaim
                 Defendant,

     v.                                                        ORDER

 JOHN SHAW,
 MCCOLLUM BUSINESS, LLC,
 GROVE 1005, LLC,
 DANIEL A. MCCOLLUM,

                 Defendants/Counterclaim
                 Plaintiff/Third-Party
                 Plaintiff,

    v.

 DRIVETRAIN, LLC,
 TIM DAILEADER,
 HURON CONSULTING GROUP,
 INC.,

                 Third-Party Defendants.


          THIS MATTER comes before the Court sua sponte. On July 23, 2021, the Court held a

status conference in this matter to determine whether the current stay, which is set to expire on

July 27, 2021, should be lifted. Upon the representations of the parties and a thorough review of

the matter, the Court concludes that the current stay of all proceedings in this action should be

continued for an additional ninety days, at which point the Court will reassess whether the stay

should be lifted.




           Case 3:19-cv-00312-GCM Document 98 Filed 07/23/21 Page 1 of 2
       In accordance therewith, the Court concludes that the parties should file a status report by

or before October 18, 2021, advising the Court of the status of this action and the related criminal

proceedings. A joint status report from all parties is preferred. However, if the filing of such a

joint status report is not logistically feasible, then the parties may file brief individualized letters

with the Court, apprising the Court of the status of this action. Based on the report(s), the Court

may schedule another telephonic status conference if necessary.

       IT IS THEREFORE ORDERED that:

       1. The stay shall continue up to and including October 25, 2021; and

       2. The parties shall file a status report, as set forth herein, by or before October 18, 2021,

           to advise the Court on the status of this action and the related criminal proceedings.

       SO ORDERED.


                                            Signed: July 23, 2021




         Case 3:19-cv-00312-GCM Document 98 Filed 07/23/21 Page 2 of 2
